Citation Nr: 1127391	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  08-38 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESSES AT HEARING ON APPEAL

Veteran and A. S.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1959 to May 1964, followed by service in the National Guard.  He separated from the National Guard in 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Little Rock, Arkansas Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied the Veteran's claim for service connection for bilateral hearing loss.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at an August 2009 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

Additional evidence pertinent to the claim on appeal was submitted in August 2009 and subsequent to the issuance of the November 2008 statement of the case (SOC). This evidence was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bilateral hearing loss was not chronic in service, was not continuous since separation from service, was not manifested to a compensable degree within one year of separation from service, and is not etiologically related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 101(22, 24), 106, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A.           §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R.    §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided with VCAA notice with regard to his claim for service connection for bilateral hearing loss in a December 2007 letter.  This letter informed him of what evidence VA would obtain, what evidence he was expected to provide, and of what assistance VA could provide in obtaining evidence.  In addition, this letter informed him that he should submit any information relevant to his claim.  This letter provided proper preadjudication notice in accordance with Pelegrini.

The Veteran has substantiated his status as a veteran.  The remaining elements of proper Dingess notice were provided in the preadjudication December 2007 letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of his claim.  The Veteran's service treatment records have been obtained.  He has been afforded a VA audiological examination and a sufficient medical opinion has been obtained.  The examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations and considered the full history of the disability.  

The Veteran testified during his August 2009 hearing that he has not received treatment for his bilateral hearing loss.  In addition, he has not completed an authorization form to allow VA to obtain any other private treatment records.  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted.  See 38 C.F.R. § 3.159(c)(1).  The Board has no choice but to adjudicate the claim based upon the instant record.

The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the August 2009 hearing, the undersigned inquired as to the nature of the Veteran's in-service noise exposure and his post-service employment history.  He was asked as to whether he has received treatment for this disability.  The Veteran was given the opportunity to provide any additional information prior to the closing of the hearing.  The Board therefore concludes that it has fulfilled its duty under Bryant.

As the Veteran has not indicated that there is any outstanding pertinent information to be obtained, VA may proceed with the consideration of his claim.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Under 38 U.S.C.A. § 101(24), "active military, naval, or air service includes active duty, any period of [ACDUTRA] during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty."

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated by inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  Under 38 U.S.C.A. § 101(22) (a) and (c) ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities such as organic diseases of the nervous system are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides that service connection for impaired hearing shall not be established when hearing status meets pure tone and speech recognition criteria.  Hearing loss status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background

The Veteran contends that his current hearing loss was the result of his in-service noise exposure as a helicopter pilot.

A December 1959 service entrance examination was negative for any relevant abnormalities and the Veteran denied suffering from ear trouble in an accompanying Report of Medical History (RMH).  An accompanying audiological examination reveals the following results, measured in decibels and converted to ISO (ANSI) units:

Hertz	500	1,000	2,000	4,000
Right	15	15	10	5	
Left	 	20	10	10	5

A March 1964 service discharge examination was negative for any relevant abnormalities and the Veteran denied suffering from ear trouble in an accompanying RMH.  An accompanying audiological examination reveals the following results, measured in decibels and converted to ISO (ANSI) units:

Hertz	500	1,000	2,000	4,000
Right	15	10	10	5	
Left	 	15	10	10	5

The remaining service treatment records were negative for any complaints, treatments or diagnoses related to bilateral hearing loss.

Audiological examinations conducted in February 1965, January 1966, November 1967, March 1968, March 1969, March 1970, May 1971, March 1972, May 1973, March 1974, March 1975, May 1976, October 1976, May 1977, March 1978, March 1979, March 1980 and January 1981 were within normal limits.

A January 2008 statement from the Veteran indicates that his hearing was damaged from 3000 hours of flying.  His gear did not consist of any hearing protection and the helicopters were noisy due to the engine and transmission.  

A February 2008 VA audiological examination reflects the Veteran's reports of noise exposure from helicopters during service without the use of hearing protection.  Occupational and recreational noise exposure since service was denied.  Acoustic immittance yields Type A tympanograms and reveals present ipsilateral acoustic reflexes bilaterally, indicating normal middle ear function.  Audiological testing reveals the following results, measured in decibels:

Hertz	500	1,000	2,000	3,000	4,000
Right	20	25	30	30	35	
Left	 	20	25	30	40	45

Word recognition scores were 100 percent bilaterally.  Following this examination and a review of the Veteran's claims file, a diagnosis of mild to moderate sensorineural hearing loss beginning at 2000 Hertz was made.  The examiner opined that it was not likely that the Veteran's hearing loss began in service as his hearing was within normal limits at discharge and audiograms through 1975 were within normal limits.

During an August 2009 hearing, the Veteran testified that he flew helicopters for 20 years during service and also served as an instructor pilot.  His military occupational specialty (MOS) was a rotary wing aviator and was he exposed to constant noise.  Hearing protection was not issued at all during training.  He did not recall ever getting treatment for his hearing loss.  Following service, he worked in a restaurant and as a purchasing agent.  A. S. testified that she had known the Veteran for two or three months and that he has had difficulty hearing in conversations during this time.

Various internet articles were submitted by the Veteran described the noise exposure helicopter pilots were exposed to during service and the rates of hearing loss in such pilots.
Analysis

The Veteran has a current disability as he has bilateral hearing loss as defined by VA regulations.  38 C.F.R. § 3.385.  In order for his current bilateral hearing loss to be recognized as service connected, the competent medical evidence of record must establish a link between this condition and an in-service injury or disease.  38 U.S.C.A. §§ 1110, 1131; Shedden and Hickson, supra.

In-service noise exposure is conceded as the Veteran's reports of acoustic trauma are consistent with his reported duties and service history.  The evidence of record, including the lay statements from the Veteran establishes that his in-service MOS of rotary wing aviator exposed him to noise.  Such a rating is shown to involve a "Highly Probable" exposure to hazardous noise; thus, the Veteran's in-service noise exposure is conceded.  See Fast Letter 10-35 (Sept. 2, 2010).

The Veteran's March 1964 service discharge examination was negative for any relevant abnormalities.  The clinical evidence is negative for bilateral hearing loss until 2008, more than 45 years after active duty service and more than 20 years after discharge from the National Guard.  The February 2008 VA examiner declined to find a nexus between the Veteran's hearing loss and service and provided a detailed rationale to support this opinion.  No other competent medical evidence suggesting such a nexus has been submitted.  The Veteran has not suggested a continuity of symptomatology nor does the clinical evidence suggest such a continuity.

The various internet articles submitted by the Veteran reflect that helicopter pilots were exposed to acoustic trauma and that they suffered from high rates of hearing loss.   The Board finds that these articles lack probative weight because they do not specifically address the Veteran, to include his medical history documented in the claims file.  In a long line of cases, the Court has consistently held that medical treatise evidence that is generic and inconclusive as to the specific facts in a case was insufficient to establish causal link.  See, e.g., Mattern v. West, 12 Vet. App. 222 (1999).  Moreover, no medical opinion has been submitted suggesting a nexus between the Veteran's current bilateral hearing loss and service.

The Veteran is not competent to opine as to the etiology of his current bilateral hearing loss as it requires medical and scientific expertise and study to be able to provide such an opinion.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between his current bilateral hearing loss and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Cf. Jandreau and Barr, supra; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Thus, the Veteran is not competent to opine on this question, and his statements asserting a relationship between his current bilateral hearing loss and service are not probative as to this question.

Bilateral hearing loss is considered a chronic disease under the provisions of 38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  As such, if manifested to a compensable degree within one year of service, service connection will be presumed.  If the disease is manifested in service and at any time thereafter, service connection will also be conceded.  38 C.F.R. § 3.303(b).  In this case there is no evidence that bilateral hearing loss was manifested to a compensable degree prior to the initial diagnosis in 2008.  

As the evidence is against finding a nexus between bilateral hearing loss and service, reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


